UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 12, 2011 CHINA PEDIATRIC PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-52007 20-2718075 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 9th Floor, No. 29 Nanxin Street Xi'an, Shaanxi Province People’s Republic of China 710004 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (86) 29-8727-1818 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01.Changes in Registrant’s Certifying Accountant. On September 6, 2011, China Pediatric, Inc. (the “Company”) was notified that its principal independent accountant, Acquavella, Chiarelli, Shuster, Berkower & Co., LLP (“ACSB”), had resigned its engagement with the Company, effective immediately. No report of ACSB on the Company’s financial statements for the fiscal years ended December 31, 2009 and 2010 and through September 6, 2011 contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles. During the Company’s fiscal years ended December 31, 2009 and 2010 and through September 6, 2011: (i) there have been no disagreements with ACSB on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure which, if not resolved to ACSB’s satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with its reports and (ii) ACSB did not advise the Company of any of the events requiring reporting in this Current Report on Form 8-K under Item 304(a)(1) of Regulation S-K. The Company has provided ACSB with a copy of the disclosure contained in this Current Report on Form 8-K on September 12, 2011, and requested ACSB to furnish a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements made by the Company herein and, if not, stating the respects in which it does not agree. A copy of this letter, dated September 12, 2011 is filed as Exhibit 16.1 to this Current Report on Form 8-K. The Company is looking for a new qualified independent auditing firm to fulfill the listing standards for public companies. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Letter of Acquavella Chiarelli Shuster Berkower & Co., LLP dated September 12, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 12, 2011 CHINA PEDIATRIC PHARMACEUTICALS, INC. By: /s/Jun Xia Jun Xia Chief Executive Officer 3
